DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-14 are pending in the application.
Amendments to the claims 1-10, 12, and 14, filed on 1 December 2020, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 1 December 2020, regarding the 35 U.S.C. §112, §102, and §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants' arguments and amendments to the claims.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities:
With Regards to Claim 1:  Claim 1 recites "the glass ceramic sheet" on line 7, which appears to be a typographical error; recommend correcting this to read as "a[[the]] glass ceramic sheet".
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 1:  Claim 1 recites the limitation "the glass ceramic sheet" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
Claims 1, 4, 6, 8, 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Floyd et al. (US 2014/0353455 A1) in view of Chevrier et al. (EP 1845069 A1).
Regarding Claims 1 and 14:  Floyd discloses a system/kit (ref. #30) comprising a décor assembly (ref. #32) and a complementary fastening structure (ref. #36), the décor assembly includes a décor element (ref. #50) opposite a releasable fastening structure (ref. #34) ([0010] and [0074] of Floyd).  Floyd goes on to disclose an embodiment of a décor assembly (ref. #32C) that includes a backer board or backer (ref. #100; which is considered equivalent to the claimed "connection element"), a base (ref. #102; which is considered equivalent to the claimed "support element") an optional connector assembly, and the décor element (ref. #50; which is considered equivalent to the claimed "glass ceramic sheet") (figures 9, 14, [0038], and [0089]).  Floyd also discloses that the backer (ref. #100) includes a frame (ref. #114) and a post (ref. #122) defined as a projection from a bottom wall (ref. #118) in a direction of a front face (ref. #110), and forms a passage (ref. #124) that is sized and shaped to receive and maintain an optional magnet (ref. #126) (figures 10A, 10C, and [0090]-[0091] of Floyd).  It is also disclosed by Floyd that the backer is configured to receive and maintain the décor element (ref. #50) (figure 9 and [0092] of Floyd).  Floyd further discloses that the base (ref. #102) has a central mounting region (ref. #144) with the size and shape of the backer frame (ref. #114), so as to receive the backer frame (ref. #114) in a nested relationship, wherein the base (ref. #102) forms a foot (ref. #152) centrally within the mounting region (ref. #144) that is sized and shaped in accordance with the backer cavity (ref. #130), the foot (ref. #152) formed as a projection in a direction of a front side (ref. #140) and defines a receptacle (ref. #154) configured to maintain an optional magnet (ref. #156) (figures 11A to 12C, [0095]-[0098] of Floyd).  It is further disclosed by Floyd that the décor assemblies (ref. #32) can be in the form of a parallelogram having a length and width of 16 inches or less ([0082] of Floyd).  Specifically, Floyd provides for --a glass ceramic sheet connection system for at least one of a furniture unit and a worktop, comprising: at least one connection element, said connection element including a cavity formed by a lower surface of the connection element, the connection element including at least one part that is a magnet or a magnetized part capable of being attracted by a magnet, the at least one part being located within the cavity, wherein the connection element is located on a lower face of a sheet, wherein the at least one part of the connection element is configured to be removably engaged with at least one complementary part of a support element, the support element being located on a same side of the sheet as the connection element, wherein the at least one complementary part is a magnet or a magnetized part capable of being attracted by a magnet, and wherein the complementary part of the support element is in direct contact with the at least one part of the connection element located on the lower face of the sheet within the cavity-- {instant claim 1} and --an item of at least one of furniture and household equipment, comprising: at least one sheet; at least one connection element including a cavity formed by a lower surface of the connection element, the connection element having at least one part that is a magnet or a magnetized part capable of being attracted by a magnet, the at least one part being located within the cavity, and the connection element being located on a lower face of the glass ceramic sheet; and a support element, wherein the at least one part of the connection element is configured to be removably engaged with at least one complementary part of the support element, the support element being located on a same side of the sheet as the connection element, wherein the at least one complementary part is a magnet or a magnetized part capable of being attracted by a magnet, and wherein the complementary part of the support element is in direct contact with the at least one part of the connection element located on the lower face of the sheet within the cavity-- {instant claim 14}.
Floyd fails to disclose that the sheet is --a glass ceramic sheet--.
Chevrier discloses a glass-ceramic panel for use as a decorative panel in the field of furniture ([0001], [0003], and [0011] of Chevrier).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the glass-ceramic panel as the décor element of Floyd in order to have a --glass ceramic sheet--.  One of ordinary skill in the art would have been motivated to have incorporated the glass-ceramic panel as the décor element of Floyd in order to have a --glass ceramic sheet--, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.
With Regards to Claim 1:  Floyd in view of Chevrier disclose the claimed "glass ceramic sheet connection system", but do not explicitly recite that --at least one connection element of a height less than or equal to 10 cm--.  However, Floyd does disclose that the glass ceramic sheet connection system can have a size of 12 inch (30 cm) by 12 inch (30 cm) (figure 14 and [0082] of Floyd).  In the instant case, a person of ordinary skill in the art would have visually recognized that the height of the glass ceramic sheet connection system disclosed by Floyd in view of Chevrier is less than a third (less than 3 inches (7 cm)) of the width and/or length of the glass ceramic sheet connection system.  As such, the at least one connection element of the glass ceramic sheet connection system would meet the claimed limitation of --a height less than or equal to 10 cm--.
Regarding Claim 4:  Floyd in view of Chevrier discloses that said part that is a magnet of the connection element is in the form of a layer (figure 14).
Regarding Claim 6:  Floyd in view of Chevrier discloses that the support element is configured to accept one or more accessories to be associated with the support element (figures 25A, 25B, 27B, [0128]-[0130] of Floyd).
Regarding Claim 8:  Floyd in view of Chevrier discloses that the support element with which the glass ceramic sheet is equipped or intended to be equipped are of the casing or plate type (figure 9), and the accessory or accessories with which the glass ceramic sheet is equipped or intended to be equipped are in particular of the display system or light source type (figures 25A, 25B, 27B, [0128]-[0130] of Floyd).
Regarding Claim 10:  Floyd in view of Chevrier discloses an item of at least one of furniture or household equipment comprising at least one of the glass ceramic sheet connection system ([0002], [0009]-[0010] of Floyd).
Regarding Claim 11:  Floyd in view of Chevrier discloses that said glass ceramic sheet occupies at least 50% of a top face of said item of at least one of furniture and household equipment (figure 14 and [0089]-[0092] of Floyd), and wherein the glass ceramic sheet is mounted on one or more support elements so as to offer a continuous stable surface intended for various uses (figure 27B and [0136] of Floyd).
Regarding Claim 13:  Floyd in view of Chevrier discloses that the item of at least one of furniture and household equipment is a furniture unit ([0002], [0009]-[0010] of Floyd).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Floyd et al. (US 2014/0353455 A1) in view of Chevrier et al. (EP 1845069 A1) as applied to claims 1 and 6 above, and further in view of Non-Patent Literature No. 1 ("D11SH") (referred to herein as "NPL1").
Floyd in view of Chevrier is relied upon as described above.
Regarding Claim 7:  Floyd in view of Chevrier failed to disclose that --the magnet or the magnetized part of the element that is to be added has a maximum energy product (BHmax) of at least 10 KJ/m3--.
NPL1 disclose a cylindrical magnet with a diameter of 1/16" (0.0625 inches) and thickness of 1/16" (0.0625 inches) having a BHmax of 42 MGOe (or 334.12 KJ/m3; [1 J/m3 = 125.7 GOe]) (Table 1 of NPL1); which meets the claimed range of --at least 10 KJ/m3--.  See MPEP §2131.03(I).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the magnet of NPL1 as the magnet or the magnetized part of the glass ceramic sheet connection system disclosed by Floyd in view of Chevrier in order to have --the magnet or the magnetized part of the element that is to be added having a maximum energy product (BHmax) of at least 10 KJ/m3--.  One of ordinary skill in the art would have been motivated to have incorporated the magnet of NPL1 as the magnet or the magnetized part of the glass ceramic sheet connection system disclosed by Floyd in view of Chevrier, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.

Allowable Subject Matter
Claims 2, 3, 5, 9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With Regards to the references of record relied upon in the 35 U.S.C. §103 rejections in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to the closest prior art of record Floyd (US 2014/0353455 A1):  The indicated prior art, while providing for --a glass ceramic sheet connection system-- {instant claim 1} and --an item-- {instant claim 14}; does not provide any disclosure or teachings for a person to have made them with --a glass ceramic sheet-- {instant claims 1 and 14}, --wherein said connection element is a cylindrical stud or pin, and of which the cross section is inscribed in a circle of a diameter less than 3 cm, or a profile section-- {instant claim 2}, --further comprising a plurality of connection elements positioned under the lower face of the glass ceramic sheet-- {instant claim 3}, --said part that is a magnet or a magnetized part capable of being attracted by a magnet of the connection element occupies an area representing from 15% to 100% of a surface-area of the connection element on its opposite side to the one in contact with the glass ceramic sheet-- {instant claim 5}, --wherein the glass ceramic sheet is a monolithic sheet having a thickness of less than 15 mm, and expansion coefficient of less than 30x10-7 K-1 between 20°C and 400 °C, and a surface area greater than or equal to 0.7 m2-- {instant claim 9}, or --wherein said connection element or said part, is in the form of a coat of paint formed from magnetic particles or in the form of a ferromagnetic foil-- {instant claim 12}.  (In the instant case, the allowable subject matter pertains to "the connection element being a cylindrical stud or pin having a cross section, said cross section is inscribed in a circle of a diameter less than 3 cm" {instant claim 2}, "a plurality of said connection elements positioned under the lower face of the glass ceramic sheet" {instant claim 3}, "said part of the connection element  occupies an are representing from 15% to 100% of the a surface area of a side of the connection element opposite the side in contact with the glass ceramic sheet" {instant claim 5}, "a glass ceramic sheet with a thickness less than 15 mm, a surface area of 0.7 m2 or more, and expansion coefficient of less than 30x10-7 K-1 between 20°C and 400 °C" {instant claim 9} and "said connection element or said part of the connection element is in the form of a coat of paint formed from magnetic particles or in the form of a ferromagnetic foil" {instant claim 12}.)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Floyd with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified Floyd in such a way as to meet the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781